DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and argument of April 7, 2022 have been fully and carefully considered.  Regarding the Specification applicant recites “[0031]” cancelled.  Does applicant mean to cancel the entire paragraph [0031]?  If so, applicant must provide proper instructions to cancel an entire paragraph.  The specification dated 12/29/2021 included the entire paragraph “[0031](New) Per year 2017 Wikipedia….equally resulting in thickening of the substance of the beverage.”  This paragraph not entered properly applicant should have included underlining for paragraph[0031] the specification amendment was not entered by the Examiner.  As such this paragraph is not entered and need not be cancelled.  Regarding applicant’s amendments to the claims applicant in amending the claims present new 112(b) rejections which will be set forth below.  While the Examiner acknowledges that applicant is trying to amend the claims and trying to move prosecution forward, the amendments to the claims are presenting new grounds of rejections which must be made.  The new ground of rejection is necessitated by amendment and as such the office action will be made final pursuant to the USPTO’s compact prosecution business practice.
As indicated to applicant in many rejections, applicant must not claim both method limitations and  product limitations in the same claim.  Applicant is claiming a product or a Boba drink or beverage.  This claim is interpreted as an article of manufacture or a composition.  Both are statutory classes of invention.  In amending the claim applicant has mixed statutory class of invention by adding limitations which is directed to a method of making the beverage.  New grounds of rejection follow necessitated by amendment.  Action on the merits of claim 21-23, 25,27-30 and 33 follows:
Specification
The disclosure is objected to because of the following informalities: 
Applicant’s instruction to cancel paragraph [0031] is improper.  The specification which is being examined is the specification filed 6/18/2020.  The specification only had 29 paragraphs in total.  When numbering paragraphs in a specification, the paragraph numbering should be sequentially numbered.  It is unclear what if paragraph[0031] should have been paragraph[0030].  In any event, as stated in the non-final office action and repeated.  Paragraph[0031] has NOT been entered as such, applicant should not cancel a paragraph which was not entered.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 21-23, 25,27-30 and 33 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, as stated above, applicant is claiming a beverage which is an article of manufacture or a product claim and the limitations of the soaked chia seeds include some process limitation when comparing to a pudding form and liquid form.  The claim drafting for the product claim is not correct.  Furthermore, applicant has used consisting of language which is closed language.  Applicant recites a bubble beverage consisting of, mixture of liquids, flavor agents and soaked chia seeds.  Applicant then recites that the beverage is free of tapioca ball and milled tapioca starch.  Tapioca ball and milled tapioca starch would not be in the composition if claiming consisting of language.  Applicant’s mixture of liquids is an unduly broad when using consisting of language.  What are the mixture of liquids.  Applicant has to claim the mixture of liquids contemplated and fully supported by the specification.  
In claim 22, applicant should use Markush language and recite “… wherein the liquid is selected from the group consisting of tea, coffee, milk products, nondairy milk products, fruit juices, water and mixtures thereof.  Yogurt and ice creams are not liquids generally.  If applicant meant yogurt liquid base and ice cream liquid base this would read on the milk products or applicant could recite “dairy” product.  Applicant should combine claim 22 into claim 21 with the wherein and Markush language in claim 21.
In claim 23 applicant has only support for hibiscus flowers not consumable flowers regarding the flavoring agents.
In claim 25, applicant is claiming a method.  It is not clear what applicant means by pudding form.  Is applicant claiming that the Boba beverage has a viscosity or thickness of that of a pudding.  In the first step applicant should recite, mixing soaked chia seeds with liquids and flavoring agents to produce a bubble beverage, wherein the soaked chia seeds are prepared by the steps of….  Does applicant mean that when preparing the chia seeds and cooling the chia seeds are the cooled chia seeds which have the pearl form is  added to the liquid and flavoring agents?  Suitable explanation is required.
In claim 27 it is not clear what applicant means by beverage comprises liquid form, frozen form, icy form or boiled form and how this relates to the method of making the chia seed bubble beverage.  Applicant must include the step in the method.  Further what is the difference between frozen form and icy form, does applicant mean the ice is added to the beverage or does applicant mean that the beverage is a slush or contains liquid and solid or suspension type of drink.
In Claim 29, applicant suggested to use Markush language and claiming the flavoring agents.  The flavoring agents including juices is double inclusive with the liquid being added.  In other words, the flavoring agent can be a fruit juice and the liquid can be a fruit juice.
In claim 30 applicant’s limitations do not further limit the method.  Applicant is making a statement.
In claim 33, which depends from the product or beverage claim, it is not clear what applicant means by frozen form, icy form or boiled form.  “something form” is indefinite.  Applicant is reminded to draft claims in clear, positive meaningful language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25,27-30 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over by Joanna Soh  by https://www.youtube.com/watch?v=p7HvNeEJ-EY, posted April 29, 2016.  Soh teaches making a chia pudding, which includes using soaking the chia seed in milk or green tea which is chilled in the refrigerator.  Joanna Soh teach specifically teach soaking overnight in the refrigerator which provides a temperature in the range of 32-40oF which is temperatures which refrigerators run and the dark environment proviso is met by the refrigerator which is dark thereby anticipating applicant’s invention as claimed.  A pudding comprising chia seeds has been fully taught and suggested by Soh.  
However, applicant has now claimed the beverage with consisting of language or closed language, and has included the swelling size of the chia seed in both the beverage and the method of making the bubble beverage, this feature would have been obvious if not inherent by the teachings of Soh where soaking overnight takes place the swelling characteristics of chia seeds in liquids is well known to the ordinary artisan rendering the chia pudding or a “pudding form” as claimed by applicant or a product comprising chia seed, liquid, flavoring agent has been fully taught and suggested by Soh thereby rendering the invention as a whole obvious to one having ordinary skill in the art at the time the invention was made or at the time of filing.
Claim 21-23, 25,27-30 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Humblebee & me, “Chia Seed Bubble Tea”, published 4-26-2013.
Humblebee & Me teach adding chia seeds to a beverage by adding a tablespoon of chia seeds to a 500 milliliters of iced fruit tea.  The chia seed swell after 5 minutes of soaking and the beverage is suitable for consumption.  Humblebee & Me teach that the chia seeds when soaked expand into “little jelloid balls”.  Humblebee& Me teach that the chia seeds include omega-3 fatty acids, healthy fats, fiber, protein and calcium.  The beverage as taught by Humblebee & Me fully anticipates applicant’s method and/or beverage.  Applicant’s recitation of 3 teaspoons for 3 hours or 1 teaspoon per hour in 8 ounces of water, has been inherently met by the teachings of Humblebee & Me because the chia seeds inherently will swell and absorb about 10-12 times their weight in liquid.  This is an inherent characteristic of all chia seeds.  Applicant’s method of replacing tapioca balls in traditional Boba drinks and replaced with chia seeds has been fully taught and described by Humblebee & Me.
However, applicant has now claimed the beverage with consisting of language or closed language, and has included the swelling size of the chia seed in both the beverage and the method of making the bubble beverage, this feature would have been obvious if not inherent by the teachings of Humblebee & Me where soaking overnight takes place the swelling characteristics of chia seeds in liquids is well known to the ordinary artisan rendering the bubble beverage as claimed by applicant or a product comprising chia seed, liquid, flavoring agent has been fully taught and suggested by Humblebee &Me  thereby rendering the invention as a whole obvious to one having ordinary skill in the art at the time the invention was made or at the time of filing.
Claims 21-23, 25,27-30 and 33  are rejected under 35 U.S.C. 103 as being unpatentable over “Chocolate Rooibos Chia Seed Bubble Tea”, Jeannette’s Healthy Living, published May 22, 2014.
Rooibos Chia Seed Bubble Tea recipe and publicly available disclosure is a bubble or Boba tea wherein the tapioca balls conventionally used in preparing bubble tea is replaced with chia seeds.  Rooibos Chia Seed Bubble Tea recipe teach that the replacing the tapioca with chia seed provides a nutrient dense beverage rich in omega-3 fatty acids higher in fiber and calcium and the chia seeds provide a good source of calcium, phosphorous and magnesium.  Rooibos is an organic chocolate blend which includes rooibos tea and cacao.  The recipe and instructions for preparing the chocolate Rooibos Chia seed bubble tea as prepared suggests applicant’s method and bubble beverage which replaces tapioca balls with chia seeds.
However, applicant has now claimed the beverage with consisting of language or closed language, and has included the swelling size of the chia seed in both the beverage and the method of making the bubble beverage, this feature would have been obvious if not inherent by the teachings of Rooibos Chia seed bubble tea where soaking overnight takes place the swelling characteristics of chia seeds in liquids is well known to the ordinary artisan rendering the bubble beverage as claimed by applicant or a product comprising chia seed, liquid, flavoring agent has been fully taught and suggested by Humblebee &Me  thereby rendering the invention as a whole obvious to one having ordinary skill in the art at the time the invention was made or at the time of filing.
Response to Arguments
Applicant’s arguments of April 7, 2022 have been fully and carefully considered.  Applicant has argued that the free of milled tapioca starch is moot when claiming the beverage in consisting of language.  The rejection over the references are not anticipatory and the anticipatory rejection is withdrawn based on applicant’s amendments and the consisting of language however, the claims are obvious over the references.  To eliminate an ingredient and its intended function have long been held as being obvious to one having ordinary skill in the art unless applicant can show criticality.  None of the references specifically recite there is tapioca starch in the beverage or pudding but the recipes and to eliminate or add is not precluded by the teachings of the references.   The Examiner recognizes that applicant has made tremendous effort in order to move prosecution forward, however, the concept of replacing Boba or tapioca pearls or balls with chia seeds in a bubble tea or milk tea has been fully taught and suggested by the prior art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			/Nina Bhat/                                           Primary Examiner, Art Unit 1771